Filed 1/15/15 P. v. Rabbitt CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yuba)
                                                            ----



THE PEOPLE,                                                                                  C073974

                   Plaintiff and Respondent,                                     (Super. Ct. No. CRF11692)

         v.

THOMAS CECIL RABBITT II,

                   Defendant and Appellant.




         This case comes to us pursuant to People v. Wende (1979) 25 Cal. 3d 436 (Wende).
Having reviewed the record as required by Wende, we affirm the judgment.
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal. 4th 106, 110, 124.)
                        FACTUAL AND PROCEDURAL BACKGROUND
         On December 16, 2011, defendant Thomas Cecil Rabbitt possessed 3 grams of
methamphetamine for personal use. (Health & Saf. Code, § 11377, subd. (a).) He
pleaded no contest to this charge. As part of the negotiated plea, the trial court ordered


                                                             1
defendant to complete a rehabilitation program within six months. The parties agreed if
defendant left the program or the program discharged him, he would be sentenced to the
upper term of three years in state prison.1
       Defendant’s treatment programming was interrupted twice due to serving time for
parole violations. After serving that time and being released in September 2012,
defendant received continuances in October and November to allow him to enroll in
another program. In November he again had to serve time for a parole violation. The
matter was continued to December 2012 and defendant appeared in court as required. He
indicated his confinement for the parole violation was completed and he was attempting
to locate a residential treatment program. Defendant failed to appear in court at the next
review hearing in February 2012. He was in custody and appeared on April 15, 2013.
The matter was set for sentencing on May 13, 2013.
       At sentencing the trial court imposed the previously stipulated sentence of three
years in prison, awarded defendant 340 days of presentence custody credit, and ordered
him to pay a $720 restitution fine (Pen. Code, § 1202.4); a $720 parole revocation
restitution fine suspended unless parole is revoked (Pen. Code, § 1202.45); a $200
criminal laboratory analysis fee (Health & Saf. Code, § 11372.5); a $600 drug program
fee (Health & Saf. Code, § 11372.7); a $40 court security fee (Pen. Code, § 1465.8,
subd. (a)(1)); and a $30 court facilities assessment (Gov. Code, § 70373).
       Defendant appeals. He did not obtain a certificate of probable cause.
                                    WENDE REVIEW
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief setting forth the facts of the case and, pursuant to Wende, requesting the court to
review the record and determine whether there are any arguable issues on appeal.



1 Defendant is a registered sex offender and not eligible for sentencing under Penal Code
section 1170, subdivision (h). (Pen. Code, § 1170, subd. (h)(3).)

                                              2
Defendant was advised by counsel of the right to file a supplemental brief within 30 days
of the date of filing of the opening brief. More than 30 days have elapsed, and we
received no communication from defendant.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                        DISPOSITION
       The judgment is affirmed.



                                                       MURRAY               , J.



We concur:



      RAYE                  , P. J.



      MAURO                 , J.




                                            3